UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities and Exchange Act of 1934 Date of Report (Date of earliest event reported):December 20, 2007 NALCO FINANCE HOLDINGS LLC (Exact name of registrant as specified in its charter) Delaware 333-119231 61-1464558 (State of Incorporation) (Commission File Number) (IRS Employer Identification Number) 1601 W. Diehl Rd., Naperville, IL60563 630-305-1000 Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Certain Officers; Compensatory Arrangements of Certain Officers On December 20, 2007, the entire Boards of Directors of Nalco Holding Company, Nalco Finance Holdings LLC, Nalco Finance Holdings, Inc., Nalco Holdings LLC and Nalco Company, collectively (the “Boards”), appointed Director Rodney F. Chase as interim Chairman of the Boards until such time as the Boards appoint a permanent Chairman. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned. NALCO FINANCE HOLDINGS LLC /s/ Stephen N. Landsman Secretary Date: December 20, 2007
